Citation Nr: 1508237	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-29 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for a service-connected left knee disability, to include the propriety of the reduction in the disability rating from 20 to 10 percent, effective July 1, 2012.

2.  Entitlement to an increased rating for a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to October 2003.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision by the RO in New York, New York that reduced the rating for the service-connected left knee disability from 20 to 10 percent, effective July 1, 2012.  The Veteran perfected an appeal for an increased rating.

The Board notes that in a November 2008 rating decision, the RO denied an increase in a 10 percent rating for a service-connected right knee disability.  In February 2009, a notice of disagreement was received from the Veteran, in which she stated that her service-connected knee conditions had worsened.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2008, the Veteran filed claims for increased ratings for her service-connected right and left knee disabilities.

In a November 2008 rating decision, the RO denied an increase in a 10 percent rating for a service-connected right knee disability, and proposed a reduction from 20 to 10 percent for the left knee disability.  The Veteran was notified of this decision by a letter dated in December 2008.  In February 2009, a letter was received from the Veteran, in which she explicitly stated "This is my 'notice of disagreement.'"  She said her service-connected conditions had worsened, that she had pain, liquid, and swelling in her knees, and concluded, "Please consider my appeal."  The Board finds that the Veteran's February 2009 letter was a valid notice of disagreement as to the issue of entitlement to an increased rating for the service-connected right knee disability.  See 38 C.F.R. § 20.201.  The Board also finds that this notice of disagreement was timely, as it was received within one year of notice of the November 2008 decision.  38 C.F.R. § 20.302.  Although the RO subsequently continued the 20 percent rating for the left knee disability in a March 2009 rating decision, a statement of the case was not issued in response to the Veteran's timely notice of disagreement with respect to his claim for an increased rating for a right knee disability. 

Where, as here, a notice of disagreement has been filed regarding a claim, but a statement of the case concerning the claim has not been issued, the appropriate Board action is to remand the claim for issuance of a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).  Then, the Veteran must be provided with an opportunity to complete the steps necessary to perfect her appeal of the denial of an increased rating for the right knee disability to the Board, by also filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.302.

With regard to the perfected appeal from the April 2012 rating decision, the Board finds that the Veteran must be reexamined to reassess the severity of her service-connected left knee disability, since her most recent VA compensation examination of the left knee was in August 2010, more than four years ago.  She asserts that her knee disabilities have worsened since that VA examination and has requested another examination.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment).  Her representative has asserted that the 2010 VA examination was inadequate.  It is also noted that the Veteran expressed disagreement with the reduction in rating; however, the RO has not adequately addressed this aspect of the claim. 

Another VA examination is needed in order to ascertain the current level of severity of the service-connected knee disabilities, and to determine whether there is recurrent subluxation or lateral instability of either knee.  See 38 C.F.R. §§ 3.327(a), 4.2; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

The evidence reflects that the Veteran receives regular VA outpatient treatment for her knee disabilities.  The most recent VA medical treatment records on file are dated in September 2012.  Ongoing relevant medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and her representative a statement of the case addressing the issue of entitlement to an increased rating for the service-connected right knee disability in response to her February 2009 notice of disagreement.  Also advise them of the time limit for completing the steps necessary to perfect an appeal of this claim to the Board by filing a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.302(b).  If an appeal is timely perfected, this claim should be returned to the Board for further appellate consideration.

2.  With any necessary releases, obtain any relevant VA or private medical records relating to treatment for right or left knee disabilities.

3.  Upon receipt of all additional records, schedule a VA compensation examination to reassess the severity of the Veteran's service-connected bilateral knee disabilities. This includes, but is not limited to, determining range of motion on flexion and extension, whether there is additional functional or other impairment on account of pain, weakness, premature or excess fatigability, and incoordination, and whether there is recurrent subluxation or lateral instability, ankylosis, etc.  All necessary tests should be conducted.  The claims file must be made available to and reviewed by the examiner for the pertinent medical and other history. 

*The examiner is particularly asked to indicate whether there is any recurrent subluxation or lateral instability of either knee, and if so, whether it is slight, moderate or severe.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for this examination, without good cause, will have detrimental consequences on her claim.  See 38 C.F.R. § 3.655(b).

4.  Then, the Veteran's claim for an increased rating for the service-connected left knee disability should be readjudicated based on the entirety of the evidence. The RO should address the reduction in rating matter.  If the claims remains denied, the Veteran and her representative should be issued a supplemental statement of the case which includes, among other things, the laws and regulations pertaining to rating reductions.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



